MEMORANDUM **
Gurcharan Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an Immigration Judge’s (“IJ”) denial of his application for asylum, withholding of removal, and relief under the Convention Against Torture. We lack jurisdiction over Singh’s contention regarding his Convention Against Torture claim because he failed to exhaust it with the BIA. See Barron v. Ashcroft, 358 F.3d 674, 677 (9th Cir.2004). We have jurisdiction over the remainder of Singh appeal under 8 U.S.C. § 1252. We review the IJ’s decision for substantial evidence. See Singh-Kaur v. INS, 183 F.3d 1147, 1149-50 (9th Cir.1999). We dismiss in part and deny in part the petition for review.
The IJ’s adverse credibility finding was based on substantial evidence because Singh submitted three fraudulent docu*750ments in order to establish elements of his claims for relief. See Desta v. Ashcroft, 365 F.3d 741, 745 (9th Cir.2004).
Because Singh did not testify credibly, he failed to establish eligibility for asylum or withholding of removal. See SinghKaur, 183 F.3d at 1149.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.